Citation Nr: 1404015	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  09-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to July 7, 2006, for the grant of service connection and a rating of 10 percent for temporomandibular articulation.

2.  Entitlement to an effective date prior to July 7, 2006, for the grant of service connection and a rating of 10 percent for headaches. 

3.  Entitlement to an effective date prior to July 7, 2006, for the grant of an increased rating of 30 percent for right cheek gunshot wound scar, disfiguring (right cheek scar).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to October 1945.  He received a Purple Heart with Oak Cluster, as well as three Bronze Battle Stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In this decision, the RO granted service connection for headaches and temporomandibular articulation with an initial rating of 10 percent each, effective as of July 7, 2006.  The RO also granted an increased rating of 30 percent for right cheek scar, effective as of July 7, 2006.  The Veteran timely appealed the effective date assigned for the foregoing disability ratings.

In a February 2011 decision, the Board denied, in relevant part, an earlier effective date for the above-listed claims.  The Veteran appealed the Board's February 2011 decision to the United States Court of Appeals for Veterans Claims (the Court).  In a January 2013 Memorandum Decision, the Court vacated the Board's February 2011 decision with respect to the claims currently on appeal.  The case is again before the Board. 

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's March 1946 application for pension or compensation reasonably raised a claim for entitlement to service connection for limitation of temporomandibular articulation.  

2.  The Veteran's December 21, 1983 VA examination report reasonably raised a claim for entitlement to service connection for headaches.

3.  A liberalizing law to 38 C.F.R. § 4.118, to include Diagnostic Code 7800, was effective August 30, 2002.



CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 1, 1946, but no earlier, for the grant of entitlement to service connection for temporomandibular articulation have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 3222 (1933 edition of the Schedule of Disabilities Rating)(effective through March 31, 1946); 38 C.F.R. § 4.150, Diagnostic Code 9905 (1945 edition of the Schedule of Disabilities Rating)(effective April 1, 1946); 38 C.F.R. § 3.400 (2013).

2.  The criteria for an effective date of December 21, 1983, but no earlier, for the grant of entitlement to service connection for headaches have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).

3.  The criteria for an effective date of July 7, 2005, but no earlier,  for a 30 percent evaluation for right cheek gunshot wound scar, disfiguring (right cheek scar), have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114(a), 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008). Thus, any error related to this element is harmless.

The Board notes that the Veteran's appeal as to the effective date assigned for his service connection for headaches and temporomandibular articulation and increased rating for right cheek scar arose from his disagreement with the grant of entitlement to service connection for headaches and temporomandibular articulation and an increased rating of 30 percent for right cheek scar.  Since the claims as to earlier effective dates are considered "downstream" issues, a specific VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).  Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, VCAA letters dated in August 2006 fully satisfied the above listed notice requirements.  Furthermore, it is clear from the statements of the Veteran and his representative that they understood how to substantiate the claims on appeal.  Thus, any error in the content or timing of notice is nonprejudicial.

The August 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

To the extent that the duty to assist may apply, there is no indication that any pertinent treatment records remain outstanding.  Furthermore, neither the Veteran nor his representative has argued that he has been prejudiced by any possible notice defects in this case, or that any pertinent evidence remains outstanding.

In summary, no further action is necessary to fulfill VA's duties to notify and assist.  Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).
 
Earlier Effective Date

The Veteran contends that the effective date for the awards of service connection for temporomandibular articulation and headaches and an increased rating of 30 percent for right cheek scar should be the date of his original claim for compensation for benefits due to gunshot wound residuals, that is October 19, 1945.  

The effective date for the grant of service connection and a disability rating will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Further, for an increased rating, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the claim is received within one year from such date; otherwise, the effective date will be the date of receipt of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2013).  "Any communication or action indicating an intent to apply for one or more benefits .... may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2013); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Dunson v. Brown, 4 Vet. App. 327, 329-30 (1993).

To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155; Brannon, 12 Vet. App. at 34-35 (indicating that, the mere presence of medical evidence showing a disability does not establish an intent on the part of the veteran to seek service connection for that disability).  

The United States Court of Appeals for Veterans Claims (the Court) has held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); Allin v. Brown, 6 Vet. App. 207, 213 (1994) ("there must be some indication . . . that [a claimant] wishes to raise a particular issue . . . . The indication need not be express or highly detailed; it must only reasonably raise the issue.")  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2013).

In this case, the Veteran separated from service on October 18, 1945 and apparently filed an "application for disability compensation or pension" with VA the following day.  (Such an application is not of record, but was referenced in the Court's January 2013 Memorandum Decision.)  

On March 22, 1946, the Veteran filed a formal claim for entitlement to service connection.  With respect to the specific nature of his claim, the Veteran stated:

Jan. 13, 1945 - injured by bullet in head resulting in constant ringing of rt. Ear causing defective hearing.  Vision in rt. Eye poor[] because of damage to eye[.]  [B]lack spots keep appearing in vision.  Because of damage to mouth and once fractured jaw, recurring infection shall result often, requiring frequent hospitalizations.  Tearing of eye in cold and wind.

The Veteran was afforded a VA examination in September 1946.  At that time, the Veteran described the origin of his disabilities as one gunshot wound incurred in France and causing injuries to the right shoulder, right wrist and left ankle.  A second gunshot wound, incurred in Belgium, resulting in injuries to the sinus, mouth, right ear, and right eye.  The Veteran's present complaints included headaches, susceptibility to colds, constant ringing in the right ear, and poor vision in the right eye.  The examiner found the nervous system examination normal.  The diagnoses included residuals of gunshot wounds that resulted in deformity to the right side of the face, but no diagnosis of a headache disability.  

In a January 1947 rating decision, the RO granted entitlement to service connection, in relevant part, for a right cheek scar, a traumatically deviated nasal septum, and a fracture of the right maxilla and mandible.  In a July 1947 rating decision, the RO recharacterized the noncompensably rated fracture of the right maxilla and mandible as loss of substance of the body of the maxilla and one-half of the masticatory surface, and assigned a 10 percent disability rating.

The Veteran was afforded another VA examination in September 1948.  At that time, his complaints included that his jaw seemed to tighten at times.  On examination, the mouth opening was measured at one and one-eighth of an inch.  The Veteran did not report headaches during the course of this examination.  No specific diagnosis as to either temporomandibular articulation or headaches was made.

During an October 1951 VA examination, the Veteran reported sinus headaches and difficulty chewing and opening his mouth.  The examiner's diagnoses did not include headaches.  

For multiple decades thereafter no records directly related to the Veteran's headaches or mouth problems.  A January 1983 letter from a private physician discussed periodic "rhinitis and cough" but did not discuss associated headaches.  

An April 1983 letter from the Veteran stated, "The ringing [in the right ear] never leaves me and causes me severe headaches."  The Veteran reiterated this statement during a May 1983 VA examination.  Following examination, the examiner did not diagnose a headache disability.  The Veteran again reported that his tinnitus caused severe headaches during a December 1983 VA examination, but the examiner did not diagnose a headache disability or relate such problems to a service-connected disability or otherwise to service.  In a December 1984 letter, a private physician indicated that the Veteran's vertigo was associated with nausea and moderately severe headaches for as many as two hours following an episode of tinnitus.  The Veteran repeated these assertions in a May 1985 VA examination.  The diagnoses again did not include headaches.  

On July 7, 2006, the Veteran filed a claim for increased rating.  A statement from the Veteran's representative, received July 19, 2006, clarified that the claim included a request for entitlement to service connection for headaches and an increased rating for his service-connected disabilities.  During an August 2006 VA dental examination, the Veteran was able to open his mouth 35mm (one and three-eighths inches) and stated that he did all the chewing on the left side of his mouth because he lacked the strength in the jaw to chew on the right side.  

During a September 2006 VA neurological examination, the Veteran reported headaches since the time of his in-service injuries.  The headaches were frontal in nature and precipitated by reading or watching television.  He had lost most of his vision in the right eye at the time of the injury, but once his left eye vision decreased his headaches worsened.  The headaches occurred a few times per week and were moderately severe in nature.  The Veteran believed that the headaches were due to his service-connected nasal problems.  The headaches began in the 1970s, but had worsened five to six years previously.  The examiner diagnosed headaches, status post right eye decreased vision secondary to the gunshot wound, and then decreased vision in the left eye, making it worse.  

A September 2006 VA scars examination included the Veteran's report that the scars had not caused him particular problem, other than the disfiguring aspect of them.  On examination, the Veteran had a right lateral neck scar that was well healed and nontender.  Another September 2006 VA examination report noted a scar of the right cheek that was disfiguring and indented, 4.75 cm by 0.7 cm.  There was underlying bony abnormality that was palpable and nontender.  In general, the scars were described as irregular and atrophic in nature, if not unstable.  

Temporomandibular Articulation

As noted above, a February 2007 rating decision granted entitlement to service connection for temporomandibular articulation and assigned a 10 percent rating, effective from July 7, 2006.  The Veteran contends that this disability was encompassed in his initial claim for benefits for residuals of gunshot wounds and that the effective date should be from October 1945.

In its February 2011 decision, the Board determined that the Veteran did not file a claim for entitlement to service connection for temporomandibular articulation prior to July 7, 2006.  In addition, the decision implicitly concluded that any temporomandibular articulation claim was adjudicated and denied as part of the January 1947, July 1947, October 1948, and November 1951 rating decisions, all of which were final.  

The January 2013 Memorandum Decision, however, did not find these arguments persuasive.  Instead, the Court stressed that VA is obligated to sympathetically construe an application for benefits to encompass every reasonably raised benefit to which he was entitled.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Moreover, the Court found that the Veteran's failure to explicitly identify temporomandibular articulation in his claim for residuals of gunshot wound was not fatal to his assertion that such a claim was reasonably raised.  See Clemons v. Shinseki, 23, Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).

Initially, the Board finds that there is insufficient evidence of record to conclude that the rating decisions prior to November 1951 were sufficiently specific to apprise the Veteran that a rating for temporomandibular articulation was not warranted and had been denied.  As such, the above rating decisions cannot be considered implicit denials of a claim for entitlement to service connection for decreased temporomandibular articulation.  Cf. Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007) (holding that where a RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not specifically deny the claim).  

As such, the primary question is whether the Veteran's October 1945 or March 1946 claims reasonably raised the issue of entitlement to service connection for limited temporomandibular articulation.  Affording the Veteran the benefit of the doubt, the Board concludes that they did raise such an issue.

In that regard, service treatment records included a February 1945 record showing good occlusion, but extraocular ankylosis due to right articulation limiting jaw function to 9 mm.  The record noted that such articulation limitation should improve gradually.  A March 1945 record, however, showed marked trismus with a mouth opening of about 3 mm.  By October 1945, jaw trismus had markedly improved, but the Veteran still had a maximum of only about three-quarters of normal mouth opening.  Thus, the service treatment records included evidence of temporomandibular articulation problems.  The March 1946 claim noted residuals of a fractured jaw and during multiple contemporaneous VA examinations the Veteran reported difficulty opening his mouth, which was confirmed on examination.  As discussed in the January 2013 Memorandum Decision and argued  by the Veteran, a lay person cannot be expected to self-diagnose every residual disability from the gunshot wound.  The Veteran reported on multiple occasions that he was having difficulty with his jaw (including difficulty with articulation) and this was demonstrated on examination.  Thus, the Board concludes that problems with temporomandibular articulation were reasonably raised by the record in the Veteran's initial claims for compensation benefits.

As to the specific effective date to assign, the Board notes that the Veteran was not diagnosed with a specific disability manifested by temporomandibular articulation during his VA examinations, to include the August 2006 VA examination on which his service connection claim was originally granted by the RO.  Instead, the Veteran's disability was service-connected based on his symptom manifestation that met the criteria as set forth in the Diagnostic Code covering limitation of temporomandibular articulation.

In this case, the applicable Diagnostic Code under which the Veteran is rated changed during the appellate time period.  According to VAOPGCPREC 7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that when a statute or regulation changes while a claim is pending before VA or a court, whichever version of the statute or regulation is most favorable to the claimant will govern unless the statute or regulation clearly specifies otherwise.  VA's General Counsel has held that where a governing law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If application of the revised regulation results in a higher rating, the effective date for the higher disability rating usually can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  See 38 C.F.R. § 3.114 (2013).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation.  VAOPGCPREC 3-2000.

At the time that the Veteran originally claimed entitlement to service connection for residuals of gunshot wounds (i.e. October 1945 and March 1946), the Schedule for Rating Disabilities (1933 edition) provided that limitation of motion of the temporomandibular joint was rated under Diagnostic Code 3222.  Under Diagnostic Code 3222, a 20 percent evaluation was warranted for limitation of motion of 1/4 to 1/2 inch; and a 40 percent evaluation was warranted for limitation of motion of 1/4 inch or less by actual measurement, between central incisors.  38 C.F.R. § 4.150, Diagnostic Code 3222 (1945).  The Veteran clearly did not meet the criteria listed above at any time during the appellate time period.

VA promulgated the 1945 edition of the Schedule for Rating Disabilities, effective April 1, 1946.  These revisions included the reclassification as Diagnostic Code 9905 for limitation of motion of the temporomandibular and revised the criteria.  Under Diagnostic Code 9905, a 10 percent evaluation was warranted for any definite limitation, interfering with mastication or speech; a 20 percent evaluation was warranted for motion limited to 1/2 inch; and a 40 percent evaluation was warranted for motion limited to1/4 inch.  38 C.F.R. § 4.150, Diagnostic Code 9905 (1963).

Thus, prior to April 1, 1946, the Veteran's limited temporomandibular articulation was not discussed or contemplated in the Diagnostic Code and, therefore, not recognized as a disability for VA compensation purposes.  As such, the Board finds that an effective date of April 1, 1946 is appropriate for the Veteran's service-connected limitation of temporomandibular articulation.

In light of the foregoing, an effective date of April 1, 1946, but no earlier, is granted for the award of service connection for limitation of temporomandibular articulation.


Headaches

As discussed, a February 2007 rating decision granted entitlement to service connection for headaches and assigned a 10 percent rating, effective from July 7, 2006.  The Veteran contends that this disability was encompassed in his initial claim for benefits for residuals of gunshot wounds and that the effective date should be from October 1945.

The January 2013 Memorandum Decision had the same criticisms of the Board's February 2011 analysis of the headache issue as it did with the temporomandibular articulation claim, discussed above.

As outlined above, the Veteran's original claims for entitlement to service connection failed to explicitly discuss headaches.  That said, during the September 1946 VA examination the Veteran's current complaints included headaches and during the October 1951 VA examination the Veteran reported sinus headaches.  Although the Board acknowledges that the Veteran was service connected for chronic sinusitis and a deviated nasal septum, the September 1946 and October 1951 VA examination reports failed to diagnose a headache disability or otherwise to relate such headache problems to the Veteran's service-connected sinusitis, deviated septum, or some incident of military service.  Indeed, the Veteran did not make any such specific allegation on either occasion.  As such, the Board does not find the above references to headaches in the September 1946 and October 1951 VA examination reports to reasonably raise a claim for entitlement to service connection for headaches or otherwise put VA on notice that such a claim should be considered.

The Board also has considered the April 1983 letter from the Veteran stating that he had ringing in his ears that never left him and caused severe headaches.  At that time, the Veteran was not service connected for tinnitus and, as such, the statement was not treated by VA as a claim for secondary service connection.  The Veteran's reports of headaches during the May 1983 VA examination were discussed in the August 1983 rating decision, but were not considered symptoms sufficient to warrant an increased rating for the Veteran's service-connected sinusitis.  In that regard, the Board notes that headaches were a symptom contemplated in the Diagnostic Code for sinusitis at the time of the August 1983 rating decision.  38 C.F.R. § 4.97, Diagnostic Code 6514 (effective from August 13, 1981).  Given that the sole evidence linking headaches to any other disability than sinusitis was the Veteran's lay contentions and the Veteran's failure to raise a claim for entitlement to tinnitus at that time, the Board finds that the RO's consideration of the headaches as a symptom of the service-connected sinusitis to be proper.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board does not find that the April 1983 letter or May 1983 VA examination report to be sufficient bases on which to award an earlier effective date for the Veteran's headaches.

In November 1983, the Veteran finally filed a claim for entitlement to service connection for tinnitus.  During a December 21, 1983 VA examination, the Veteran again attributed his headaches to tinnitus, for which the examination was being conducted.  The examination report failed to diagnose headaches or otherwise discuss an etiology for the problem.  The subsequent March 1984 rating decision granted entitlement to service connection for tinnitus, assigning an effective date of November 11, 1983.  The RO failed to address the issue of headaches as secondary to the service-connected tinnitus.  The Board concludes that the Veteran's statements regarding his headaches as secondary to tinnitus made during the December 21, 1983 VA examination reasonably raised the issue of entitlement to service connection for headaches.

In a December 1984 letter, a private physician opined that the Veteran had vertigo with associated nausea and moderately severe headaches.  The physician concluded that the vertigo could best be categorized as Meniere's type syndrome caused by trauma.  In a November 1985 rating decision, the RO service-connected the Veteran for labyrinthine dysfunction (traumatic Meniere's disease), effective from December 10, 1984.  In addition, a September 2006 VA examination report concluded that the Veteran's headaches were related to his service-connected right eye vision problems and worsened when the left eye visual acuity decreased.

Thus, the Veteran is service-connected for multiple disorders (labyrinthine dysfunction and right eye vision loss) that have been associated with the Veteran's headaches and as these disabilities have been ongoing since at least December 1983 and the December 1983 VA examination report reasonably raised a claim for entitlement to service connection, the Board finds that an effective date of December 21, 1983, for entitlement to service connection for headaches is warranted.

In light of the foregoing, an effective date of December 21, 1983, but no earlier, is granted for the award of service connection for headaches.

Right Cheek Scar

In a January 1947 rating decision, the Veteran was granted entitlement to service connection and an initial rating for a right cheek scar of 30 percent from October 19, 1945 through September 2, 1946 and 10 percent from September 3, 1946.  The 10 percent disability rating was continued in July 1947, October 1948, and November 1951 rating decisions.  The Veteran was notified of his appellate rights and did not appeal from any of these determinations.  As such, each of the decisions became final.  38 U.S.C. § 709 (1946) [38 U.S.C.A. § 7105(c) (West 2002)]; Veterans Regulation No. 2(a), Part II, Par. III; Department of Veterans Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

No communication was received prior to July 7, 2006, that may be construed as a formal or informal claim for an increased rating for the right cheek scar.  The Board acknowledges that there is prior medical evidence concerning the severity of these conditions.  See, e.g., September 1981, May 1985, September 1985 VA examination reports.  However, none of this evidence constitutes an informal claim for an increased rating for these conditions, as it does not establish an increase in severity for either of these disabilities under the then current regulations pertaining to scars.  See 38 C.F.R. § 3.157(b).  

The above notwithstanding, pursuant to the Court's January 2013 Memorandum Decision the Board has considered the potential applicability of 38 C.F.R. § 3.114(a) (2013).  Generally, a claimant can only receive retroactive payments based on a liberalizing law or liberalizing VA issue if (1) the evidence establishes that "the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and [(2)] that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) (2013); see McKay v. Brown, 9 Vet. App. 183, 188 (1996) (purpose of one-year grace period is to give claimants time to react after a change in the law).

In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  38 C.F.R. § 3.114(a)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).

Prior to the Veteran's July 2006 claim for increased rating, regulatory changes amended the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, including the rating criteria for evaluating skin disorders.  See 67 Fed. Reg. 49590 (July 31, 2002) (effective August 30, 2002).  The changes included modifications of 38 C.F.R. § 4.118, Diagnostic Code 7800, under which the Veteran was and is rated.  The Veteran's right cheek scar has been relatively stable and consistent in symptomatology over the decades and, as such, the Board concludes that it is reasonable to conclude that the Veteran met the eligibility criteria for the 30 percent rating for his right cheek scar (i.e. two or three characteristics of disfigurement) on the effective date of the liberalizing law (i.e. August 30, 2002) and that such eligibility existed continuously from that date to the date of claim.

In light of the foregoing, an effective date of July 7, 2005, but no earlier, is warranted for the grant of an increased rating of 30 percent for right cheek gunshot wound scar, disfiguring (right cheek scar).


ORDER

Entitlement to an effective date of April 1, 1946, but no earlier, for the grant of service connection for temporomandibular articulation is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date of December 21, 1983, but no earlier, for the grant of service connection for headaches is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to an effective date of July 7, 2005, but no earlier, for the grant of an increased rating of 30 percent for right cheek gunshot wound scar, disfiguring (right cheek scar), is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


